Freedman, J.
The only point presented by the appellant is that upon the whole case the judgment should be reversed because the damages awarded by the jury were excessive. The action is for personal injuries. I have examined the evidence with care, and I fail to see how, considering the nature of the injuries, and the amount of pain and suffering endured by the plaintiff, the verdict, which is for $7,000, can be held to be excessive. Cases are to be found in large numbers in which larger recoveries have been sustained for similar injuries. The judgment and order should be affirmed, with costs.